
	

114 HR 4133 IH: Public Housing Accountability Act of 2015
U.S. House of Representatives
2015-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4133
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2015
			Mr. Byrne introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To amend the United States Housing Act of 1937 to ensure accountability in the provision of public
			 housing, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Public Housing Accountability Act of 2015. 2.Income reviews Section 3(a) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)) is amended—
 (1)in the first sentence of paragraph (1)— (A)by striking at the time of their initial occupancy of such units.; and
 (B)by inserting a period after low-income families; (2)by amending the second sentence of paragraph (1) to read as follows: Reviews of family income shall be made at the time of their initial occupancy of such units, at least annually, and as required by paragraph (6); and
 (3)by adding at the end the following new paragraph:  (6)Reviews of family income Reviews of family income for purposes of this section shall be made at any time the income or deductions (under subsection (b)(5)) of the family change by an amount that is estimated to result in an increase of 10 percent or more in annual adjusted income, or such other amount as the Secretary may by notice establish, except that a public housing agency or owner may elect not to conduct such review in the last three months of a certification period.
					.
 3.Amendments to occupancy by over-income families in certain public housingParagraph (5) of section 3(a) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)) is amended to read as follows:
			
				(5)Occupancy by over-income families in certain public housing
 (A)NoticeIf a public housing agency determines that a family residing in a dwelling unit in public housing is an over-income family because of an income review conducted under this subsection, the public housing agency shall notify such family of that determination.
 (B)Termination of tenancyWithin 30 days of receipt of a notice described in subparagraph (A), an over-income family residing in a dwelling unit in public housing—
 (i)may submit an appeal of determination that includes additional documentation that was not included during the income review to confirm eligibility for tenancy in public housing; or
 (ii)shall vacate the dwelling unit. (C)PHA appeals determinationA public housing agency shall review an appeal submitted under subparagraph (B)(i) and notify the over-income family about the results of an appeal within 30 days of receipt of the appeal. If the public housing agency finds in such review that the over-income family is ineligible for tenancy in public housing, the family shall vacate the dwelling unit within 30 days of receipt of the results of an appeal.
 (D)DefinitionFor purposes of this paragraph, the term over-income family means an individual or family ineligible to reside in a dwelling unit in public housing because such family is not a low-income family at the time—
 (i)an annual income review is conducted under paragraph (1); or (ii)a review is conducted pursuant to paragraph (6)..
		
